Lindsay, J.
The note sued on in this ease was due January 1st, 1862, was assigned before its maturity, and suit was not brought upon it until the 27th of March, 1866. This court knows, judicially, that the courts of the State were open for the prosecution of suits to judgment, in the fall of 1865, under the proclamation of the Provisional Grovernor. Without entering again into a discussion of the effect of the stay-laws passed during the rebellion, which did not, as we conceive, preclude the endorsee, in this case, from instituting his suit to fix the liability of the endorsers, we conclude that, as he did not bring his suit to the first term of the court at which he could sue, after the cause of action had accrued, nor show any good cause why suit was not instituted before the said first term after the right of action accrued, the endorsers of the note were absolved from all liability upon it. The judgment is, therefore, affirmed,,
Affirmed.